                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TERRI A. SOMERS                                                                      PLAINTIFF

V.                                 4:19CV00393 BRW-JTR

ANDREW SAUL,
Commissioner of Social Security Administration                                 DEFENDANT

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that judgment be entered for the Plaintiff, reversing the decision of the

Commissioner, and remanding this case to the Commissioner for further proceedings pursuant to

sentence four of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       IT IS SO ORDERED, this 14th day of April, 2020.



                                           Billy Roy Wilson_______________
                                           UNITED STATES DISTRICT JUDGE
